             Case 1:09-cr-00369-CCB Document 142 Filed 07/10/20 Page 1 of 8



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                               *
                                                       *
v.                                                     *              Crim. No. CCB-09-369
                                                       *
DARRYL WHITE                                           *
                                                       *
*    *   *    * *     *   *   *    *   *    *    *   * * *      *    *   *   *    *   *    *   *   *    *   *       *

                                                MEMORANDUM

         Darryl White is a federal prisoner who is serving a 188-month sentence for drug

trafficking. White has served approximately 131 months—almost 70 percent—of his sentence.

Now pending is White’s motion for sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)

(the “compassionate release” statute), based on underlying health conditions making him

particularly susceptible to serious illness related to COVID-19. (ECF 136).1 The government

opposes the motion, (ECF 135), and White has replied, (ECF 138).2 For the reasons explained

below, the motion will be granted and White’s sentence will be reduced to time served plus

fourteen days, followed by a four-year term of supervised release.

                                                BACKGROUND

         Between December 2007 and June 2009, White participated in a conspiracy to distribute

and to possess with the intent to distribute heroin. (ECF 60 at 3 (Plea Agreement)). As part of a

joint Baltimore Police Department (“BPD”) and Drug Enforcement Administration (“DEA”)

investigation, the court authorized wiretaps of the cell phones of members of the conspiracy. (Id.

at 4). The wiretap evidence revealed White’s involvement in six heroin transactions. (Id.).


1
  Defense counsel initially filed an incorrect version of the motion. (ECF 132). Upon review of both submissions,
the court will consider the corrected version (ECF 136) as White’s motion.
2
  White also filed supplemental correspondence alerting the court to an additional case in support of his motion,
(ECF 139), and to updated Centers for Disease Control (“CDC”) guidelines for people who are at increased risk for
severe illness from COVID-19, (ECF 140).


                                                        1
         Case 1:09-cr-00369-CCB Document 142 Filed 07/10/20 Page 2 of 8



During a two-month period beginning in April 2009, White and his co-conspirators accepted and

filled orders for at least 680 grams of heroin. (Id. at 4–5). On February 22, 2010, White pled

guilty to one count of conspiracy to distribute and possess with intent to distribute 100 grams or

more of heroin, in violation of 21 U.S.C. § 841(a)(1). (Id. at 1).

       The U.S. Probation office determined that White’s total offense level was 31 and that he

was in criminal history category VI. (See Presentence Report (“PSR”) ¶¶ 30, 58, ECF 132-6).

U.S. Probation also determined that White was a career criminal because he had two prior felony

convictions involving controlled substance offenses. (Id. ¶ 58). White’s resulting guideline range

was 188 to 235 months. (Id. ¶ 71). On July 19, 2010, the court imposed a sentence of 188

months’ imprisonment, followed by a four-year term of supervised release. (ECF 95).

       In December 2018, Congress enacted the First Step Act. See Pub. L. No. 115-291, 132

Stat. 5194. As part of the Act, Congress amended 18 U.S.C. § 3582(c), which empowers courts

to reduce a term of imprisonment if “extraordinary and compelling reasons warrant such a

reduction.” See 18 U.S.C. § 3582(c)(1)(A)(i); Pub. L. 115-391, Title VI, § 603(b), Dec. 21, 2018,

132 Stat. 5239. Before the First Step Act, a court could review a prisoner’s sentence pursuant to

§ 3582(c)(1)(A) only “upon motion of the Director of the Bureau of Prisons” (“BOP”). Id. But

under the amended statute, a court may conduct such a review also “upon motion of the

defendant,” if the defendant has exhausted all administrative remedies to appeal the BOP’s

failure to bring a motion, or if 30 days has lapsed “from the receipt of such a request by the

warden of the defendant’s facility,” whichever is earlier. Id. The court may authorize

compassionate release if, after considering the factors set forth in 18 U.S.C. § 3553(a), the court

finds that “extraordinary and compelling reasons” warrant it. See 18 U.S.C. § 3582(c)(1)(A)(i).

       On April 30, 2020, White filed an administrative request for compassionate release to the




                                                  2
          Case 1:09-cr-00369-CCB Document 142 Filed 07/10/20 Page 3 of 8



warden of FCI Loretto, the facility where White is currently housed. (See ECF 132-5). The

request was denied. (Id.). The government does not contest that White’s motion is properly

before the court. (Opp’n at 6 n.3, ECF 135 (“Because Petitioner presented his request to the

Warden more than 30 days before filing the instant motion, he has met the minimum

administrative prerequisite under § 3582(c)(1)(A) for filing the motion.”)).3 The only issues are

(1) whether “extraordinary and compelling reasons” warrant reduction of White’s sentence and

(2) whether the § 3553(a) factors weigh in favor of such a reduction.

                                                  DISCUSSION

    I.   “Extraordinary and compelling reasons”

         Under 28 U.S.C. § 994(t), the United States Sentencing Commission is responsible for

defining “what should be considered extraordinary and compelling reasons for sentence

reduction” under § 3582(c)(1)(A). According to the Commission’s Policy Statement,

“extraordinary and compelling reasons” exist where (A) the defendant is suffering from a

terminal or serious medical condition; (B) the defendant is over 65 years old, has failing health,

and has served at least ten years or 75 percent of his sentence, whichever is less; (C) the

caregiver of the defendant’s minor child dies or becomes incapacitated, or the defendant’s spouse

or partner becomes incapacitated and the defendant is the only available caregiver; or (D) “other

reasons” as determined by the BOP. See U.S.S.G. §1B1.13 cmt. n.1(A)–(D). The BOP criteria

for “other reasons” justifying a sentence reduction are set forth in Program Statement 5050.50

(“Compassionate Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C.

§§ 3582 and 4205(g)”). As this court and others have held, however, the court possesses



3
  White notes that he appealed the warden’s denial of his request. (Mot. at 5, ECF 136). There is no indication that
the appeal has been decided. But “because the BOP has issued a final decision on Petitioner’s request, the
government is not asking the Court to stay this matter pending completed BOP review.” (Opp’n at 6 n.3).


                                                          3
          Case 1:09-cr-00369-CCB Document 142 Filed 07/10/20 Page 4 of 8



independent discretion—guided, but not bound by, Sentencing Commission and BOP criteria—

to determine whether there are “extraordinary and compelling reasons” to reduce a sentence. See

United States v. Decator, --- F. Supp. 3d ----, 2020 WL 1676219, at *3 (D. Md. Apr. 6, 2020)

(citing cases).4

         White argues that his risk of developing serious illness related to COVID-19 due to his

underlying medical conditions (neutropenia, hyperlipidemia, hypertension, heart disease, chronic

kidney disease, and obesity) constitutes an “extraordinary and compelling” reason to reduce his

sentence. (Mot. at 1, ECF 136). According to the government, current Department of Justice

(“DOJ”) policy provides that an inmate presents an “extraordinary and compelling reason” for

sentence reduction “if he or she presents one of the factors identified by the CDC [Centers for

Disease Control] that poses an increased risk of severe illness from COVID-19[.]” (Opp’n at 11–

12). Pursuant to this policy, a defendant’s showing of such a risk factor qualifies as a “serious

physical or medical condition” within the meaning of §1B1.13 cmt. (A), “even if that condition

in ordinary times would not allow for compassionate release.” (Id.).

         The government argued in its opposition to White’s motion that none of White’s

underlying conditions are among the CDC risk factors (or sufficiently serious to be categorized

as a risk factor), and that he is thus ineligible for compassionate release. (Opp’n at 11–12). As an

initial matter, the court notes that it is not bound by the DOJ’s interpretation of §1B1.13 cmt.

(A). But even accepting that interpretation, recent updates to the CDC risk factors suggest that

White’s underlying conditions now constitute an extraordinary and compelling reason for

compassionate release. On June 25, 2020, after the government filed its opposition, the CDC


4
 The court’s independent discretion stems from the First Step Act of 2018, which, inter alia, amended 18 U.S.C. §
3582(c) with the stated goal of “increasing the use and transparency of compassionate release.” See First Step Act §
603(b), Pub. L. No. 115-291, 132 Stat. 5194; see also Decator, 2020 WL 1676219, at *1–3 (explaining Policy
Statement § 1B1.13’s partial inconsistency with the First Step Act amendments to § 3582(c)).


                                                         4
         Case 1:09-cr-00369-CCB Document 142 Filed 07/10/20 Page 5 of 8



expanded its categories of who is at greater risk. See Coronavirus Disease 2019 (COVID-19):

People with Certain Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html (updated June 25, 2020).

White now falls squarely into two risk categories: obesity (defined as a body mass index “BMI”

of 30 or higher), and chronic kidney disease (which encompasses “chronic kidney disease of any

stage”). Id. White has a BMI of 36.0–36.9 and stage 2 chronic kidney disease. Moreover, the

CDC has stated that “[t]he more underlying medical conditions someone has, the greater their

risk is for severe illness from COVID-19,” id., suggesting that White’s other conditions

exacerbate his risk. Based on the government’s own formulation of what constitutes an

“extraordinary and compelling reason,” then, White has made the required showing.

       Compounding the risk to White is the mere fact of his incarceration. The CDC has

warned that once introduced, COVID-19 may spread more quickly in correctional facilities

relative to other environments. See Interim Guidance on Management of Coronavirus Disease

2019 (COVID-19) in Correctional and Detention Facilities, CDC,

https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-

correctional-detention.html; see also Coreas v. Bounds, --- F. Supp. 3d ----, 2020 WL 1663133,

at *2 (D. Md. Apr. 3, 2020) (“Prisons, jails, and detention centers are especially vulnerable to

outbreaks of COVID-19.”). This is due in part to the close living arrangements of detainees,

which impede social distancing efforts, and also because many facilities limit access to soap and

paper towels, and prohibit alcohol-based hand sanitizers. Interim Guidance, CDC,

https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-

correctional-detention.html; see also Coreas, 2020 WL 1663133, at *2.

       The government argues that White “is not currently at risk of contracting COVID-19




                                                 5
           Case 1:09-cr-00369-CCB Document 142 Filed 07/10/20 Page 6 of 8



because there are no cases at FCI Loretto, either among the inmate population or among the BOP

staff.” (Opp’n at 12). While the existence of an outbreak at a facility is a factor to consider, it is

not dispositive of whether an extraordinary and compelling reason exists. See, e.g., United States

v. Blye, No. CR15-348RSL, 2020 WL 3064225, at *4 (W.D. Wash. June 9, 2020) (“Although

there are currently no COVID-19 cases at FDC SeaTac, and although the BOP has undertaken

efforts to prevent and control outbreaks of the virus, the Court agrees with defendant that the

possibility of outbreak remains high. Given the risks, it makes little sense to wait for such an

outbreak before considering defendant’s request for health-based compassionate release.”). And

while the BOP’s efforts at containing the spread of COVID-19 are commendable, they by no

means eliminate the risks to prisoners like White. See United States v. Rodriguez, No. 17-CR-

157 (VEC), 2020 WL 3051443, at *2–3 (S.D.N.Y. June 8, 2020) (pointing out numerous

shortfalls of BOP’s precautionary measures; “the Court credits that the BOP is doing the best it

can . . . , but even its best involves rationing masks and tests.”). As one court in this district

recently noted, “the happy fact that there have been no positive tests yet at [FCI Loretto] does not

prevent the finding of extraordinary and compelling reasons for release.” United States v. Martin,

No. CR 04-235-DKC-5, ECF 2006 at 6–7 (D. Md. June 24, 2020).5

          Based on the above considerations, the court finds that White’s increased risk of severe

illness related to COVID-19 is an “extraordinary and compelling” reason to consider him for

compassionate release.

    II.   Section 3553(a) factors

          Eligibility for compassionate release, however, does not guarantee relief. The court also

must consider the factors set forth in 18 U.S.C. § 3553(a) “to the extent they are applicable.” See


5
 BOP records indicate that the defendant in Martin, John Albert Martin, Jr., was incarcerated at FCI Loretto. See
BOP Inmate Locator, https://www.bop.gov/inmateloc/ (search: John Albert Martin).


                                                         6
          Case 1:09-cr-00369-CCB Document 142 Filed 07/10/20 Page 7 of 8



18 U.S.C. § 3582(c)(1)(A). With respect to White’s personal history and characteristics, see §

3553(a)(1), the government asserts that White’s “criminal history is substantial” and notes that

he committed the instant offense while on parole. (Opp’n 17). While the government is correct

that White had a not-insignificant number of prior convictions in his teens and early twenties,

more than half appear to be for driving on a suspended license, and none involved violence or

firearms. (PSR ¶¶ 33–53, 59–65). And, according to the PSR, when White committed the offense

of conviction, he was on parole for driving on a suspended and revoked license. (Id. ¶ 55).

Without minimizing White’s prior criminal conduct, the court considers it alongside White’s

post-sentencing conduct, which “provides the most up-to-date picture of [his] ‘history and

characteristics.’” See Pepper v. United States, 562 U.S. 476, 492 (2011) (citing 18 U.S.C. §

3553(a)(1)). In his more than ten years in the BOP, White has participated in extensive

educational and vocational programming and has earned his GED. (ECF 132-3 (BOP Program

Review)).6 White has maintained strong ties with his mother and sister, who have offered White

a place to live if released. (See ECF 133 (letters of support)). The record does not indicate any

disciplinary problems at the BOP. Notably, the government does not contest White’s positive

post-sentencing conduct.

        The court acknowledges that White’s drug trafficking offense was indeed serious. The

court believes that the 131 months in prison White has already served sufficiently reflect the

seriousness of his conduct and take into account the need for deterrence, public safety, and

respect for the law. The court also finds that the risks to White posed by additional incarceration

outweigh the potential benefits. In light of the principle that a sentence should be “sufficient, but

not greater than necessary,” see 18 U.S.C. § 3553(a), the court finds that the § 3553(a) factors


6
 White notes that BOP efforts to protect staff and inmates from contracting COVID-19 has impacted his ability to
participate in additional rehabilitative programming. (Mot. at 19).


                                                        7
         Case 1:09-cr-00369-CCB Document 142 Filed 07/10/20 Page 8 of 8



weigh in favor of reducing White’s sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).

                                         CONCLUSION

       For the foregoing reasons, White’s motion for sentence reduction will be granted and his

sentence will be reduced to time served plus fourteen days, followed by a four-year term of

supervised release. The terms and conditions of supervised release to which White was originally

sentenced will remain in place, with the added condition that for the first fourteen days of his

supervision, White will remain at home except for medical or other emergencies. In addition, he

will be required to comply with all directives of federal, state, and local governments related to

public health issues, including COVID-19. A separate order follows.


 07/10/2020
_________________                                                             /s/
                                                                     ______________________
Date                                                                 Catherine C. Blake
                                                                     United States District Judge




                                                 8
